Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 35-43 are pending in the instant application.

Information Disclosure Statement

The information disclosure statement (IDS) dated 06/09/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Priority
This application is a divisional of U.S. Application No. 15/776,783, filed May 16, 2018, as a national phase application under 35 U.S.C. § 371 of International Application No. PCT/CA2016/051333, filed November 16, 2016, which claims priority to U.S. Provisional Application No. 62/256,339, filed November 17, 2015, and U.S. Provisional Application No. 62/269,198, filed December 18, 2015. 
Election/Restrictions
Applicant's election of Group I (claims 35-41) without traverse in the reply filed on 03/31/2020 is acknowledged.

Claims 35-41 are under examination and the requirement for restriction is made final.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Steven Highlander on 08/25/2021. Please review the attached interview summary for details.
Claims are amended as follows for allowance

Examiner’s amendment for allowance
Claims 42-43 are cancelled 

REASONS FOR ALLOWANCE
In view of the examiners amendment recited above and the following examiners statement of reasons for allowance, claims 35-41 are found to be allowable.
The instantly claimed   compound having the formula (1):

    PNG
    media_image1.png
    194
    839
    media_image1.png
    Greyscale

 And composition comprising the same as recited in the instant claim limitations, is not seen to be taught or fairly suggested in the prior art, as discussed below. Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed compound of Formula (I) and composition comprising the same.
 The closest prior art of interest are :
Nagtsu et al )Biorganic and medicinal chemistry letters, volume 4. No.13, pages 1649-1622, 1994) (Referenced in the IDS dated 06/09/2020)
While Nagatsu et al discloses compounds 7 from the instant specification, with C20:5 and C20:5 alkylene chains, they do not teach the instantly claimed compound .Hence, the instantly claims are enabled and have sufficient written description in the Specification.  

Conclusion
Claims 35-41 (renumbered as 1-7) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629